Submitted to
BELL, C.J., ELDRIDGE, RAKER, WILNER, CATHELL, HARRELL and BATTAGLIA, JJ.

ORDER

The Court having considered the exceptions and supplemental exceptions filed by Frankie L. McCoy in reference to a decision of the Clients’ Security Trust Fund and the answer filed thereto by the Fund in the above captioned case, it is this 9th day of March, 2001,
ORDERED, by the Court of Appeals of Maryland, that the exceptions and supplemental exceptions filed by Frankie L. McCoy be, and they are hereby, overruled, and the decision of the Clients’ Security Trust Fund is affirmed.